--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.36
 
EXECUTION VERSION
 
SALE AND PURCHASE AGREEMENT
 
This Sale and Purchase Agreement (the "Agreement"), is made and entered into
this 29 day of December, 2013, by and between Infinity Augmented Reality Inc.
(the "Purchaser"), on the one hand, and Motti Kushnir ("Motti") and Matan
Protter ("Matan" and together with Motti, the "Sellers" and each a "Seller").
Each of the Sellers and the Purchaser shall be referred to as a "Party" and
together as the "Parties".
 
WHEREAS, the Sellers are the owners of certain intellectual property; and
 
WHEREAS, the Sellers desire to sell such intellectual property to the Purchaser,
and the Purchaser desires to purchase it, subject to the terms and conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties, and
covenants contained herein, the Parties hereby agree as follows:
 
1.
Sale of the IP.

 
 
a.
The Sellers hereby fully and forever irrevocably sell, assign, grant, convey and
transfer, without any qualifications, limitations, conditions or reservations of
any kind whatsoever, exclusively unto the Purchaser, its successors, assigns or
nominees, all of their rights, title and interest in and to the intellectual
property listed in Exhibit A attached hereto (the "Acquired IP"), together with
any copies, in whatever form, written or electronically.

 
 
b.
The Sellers shall execute and deliver such conveyance and instruments and take
such actions as may be necessary or desirable to evidence more fully the
transfer of ownership of the Acquired IP to the Purchaser and any application
for registration, or registration thereof, all as requested by the Purchaser.
The Sellers therefore agree that, if requested by the Purchaser, they will: (i)
execute, acknowledge, and deliver any affidavits or documents of assignment and
conveyance regarding the Acquired IP; (ii) communicate to the Purchaser, its
successors, assigns and representatives, all facts known to, and documents
available to, them relating to the Acquired IP and the history thereof; (iii)
provide testimony in connection with any proceeding affecting the right, title,
or interest of the Purchaser in and to the Acquired IP; and (iv) generally
perform any other acts, and/or execute any document or written instrument,
deemed necessary by the Purchaser to carry out the foregoing assignment and for
aiding in securing, maintaining and enforcing proper protection for the Acquired
IP. All such actions will be at the Purchaser's expense.

 
2.
Consideration.

 
 
a.
In consideration for the sale of the Acquired IP, the Purchaser shall issue to
the Sellers on the date hereof, 84,226 shares of common stock of the Purchaser
(the "Shares"), which shall be restricted for a period of six months from the
date of issuance or such longer period as may be required by the US Securities
Laws.

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
The Sellers undertake to take all actions and to sign all documents required, at
the discretion of the Purchaser, in order to issue the Shares (including an
undertaking not to make any disposition of any kind in the Shares during the
restriction period)

 
 
c.
Any tax liability in connection with the sale of the Acquired IP or the issuance
of the Shares, shall be borne solely by the Sellers.

 
3.
Representations and Warranties of the Sellers.

 
The Sellers, jointly and severaly, represent and warrant to the Purchasr that
each of the statements set forth below is true and correct in all respects. Such
representations, warranties, covenants and agreements constitute a material
inducement to the Purchaser to enter into this Agreement, to purchase the
Acquired IP and to consummate the transactions contemplated hereby.
 
 
a.
Authorization of Transaction. Each Seller has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
thereunder. This Agreement constitute the valid and legally binding obligations
of each Seller, enforceable in accordance with their respective terms, subject,
as to enforceability, to (a) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (b) rules of law governing specific
performance, injunctive relief and other equitable remedies.

 
 
b.
Noncontravention. Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby will (i) violate any
law or order of any governmental body or court to which a Seller or any of the
Acquired IP is subject. Neither Seller is required to give any notice to, make
any filing with, or obtain any authorization, consent or approval of any
governmental body or other person in order for the Parties to consummate the
transactions contemplated by this Agreement (including the execution, delivery
and performance thereof).

 
 
c.
Title. The Sellers are the sole owners of the Acquired IP, and no third party
has any rights with respect thereto. The Sellers have good and valid title to
and interest in all of Acquired IP, free and clear of any securities interests,
pledges, charges, encumbrances, liens, attachments, or any other third party
right of any nature whatsoever (collectively, "Liens"). On the date hereof, the
Purchaser will receive good and valid title to the Acquired IP, free and clear
of any Liens.

 
 
d.
Acquired IP. Neither of the Sellers has, in connection with the Acquired IP,
directly or indirectly, interfered with, infringed upon, misappropriated, or
violated any material intellectual property rights of any third party or
received any charge, complaint, claim, demand or other notice or correspondence
alleging any such interference, infringement, misappropriation or violation
(including any claim that Sellers must license or refrain from using any
intellectual property rights of any third party). To the Sellers' Knowledge, no
third party has interfered with, infringed upon, misappropriated or violated any
of the Acquired IP.

 
 
 

--------------------------------------------------------------------------------

 
 
The Acquired IP constitutes all of the intellectual property developed, invented
and/or conceived by the Sellers in connection with the PlayGround concept,
including all copies thereof in whatever form or medium.
 
 
e.
Liabilities and Obligations. There are no liabilities and/or obligations which
are related to, derived, arise or originating from the Acquired Assets, which,
following the sale of the Acquired Assets hereunder, shall be imposed on or
assumed by the Purchaser. Further, there are no claims, demands, litigations or
proceedings, by a governmental authority or a third party, pending or to the
knowledge of the Sellers, threatened, which are related to the Acquired Assets.

 
4.
Representations and Warranties of the Purchaser.

 
The Purchaser represents and warrants to the Sellers that each of the statements
set forth below is true and correct in all material respects. Such
representations, warranties, covenants and agreements constitute a material
inducement to the Sellers to enter into this Agreement, to sell the Acquired IP
and to consummate the transactions contemplated hereby.
 
 
a.
Authorization of Transaction. The Purchaser has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
thereunder. This Agreement constitute the valid and legally binding obligations
of the Purchaser, enforceable in accordance with their respective terms,
subject, as to enforceability, to (a) laws of general application relating to
bankruptcy, insolvency and the relief of debtors, and (b) rules of law governing
specific performance, injunctive relief and other equitable remedies.

 
 
b.
Noncontravention. To the best of its knowledge, neither the execution and the
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby will (i) violate any law or order of any governmental body
or court to which the Purchaser is subject. To the best of its knowledge, the
Purchaser is not required to give any notice to, make any filing with, or obtain
any authorization, consent or approval of any governmental body or other person
in order for the Parties to consummate the transactions contemplated by this
Agreement (including the execution, delivery and performance thereof).

 
5.
Liability and Indemnification.

 
 
a.
The Sellers shall indemnify, defend (upon request) and hold harmless Purchaser,
its officers, employees, members, affiliates (and their respective officers,
directors, and members), and agents (collectively, the "Indemnified Parties")
from and against any action, loss, liability, damage, claim, fine, penalty, lien
or expense, including legal costs, reasonable attorneys' fees, and expenses,
(collectively, "Loss") to the extent the same arises out of (i) any breach by
any of the Sellers of any representation, warranty, agreement, or covenant made
by either of them herein, (ii) any tax, including use or sales tax, for which
Sellers is or may be liable in respect of the Acquired IP prior to the date
hereof or the sale hereunder,  or (iii) any claim arising out of or in
connection with the Acquired IP prior to the date hereof.

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
Each Indemnified Party will give prompt notice to the Sellers of any claim or
condition to which the foregoing indemnification covenant relates, within 7
business days of becoming aware of the same. The Sellers shall have the right to
participate in the defense of such claim, at their expense with counsel of its
choice, but the respective Indemnified Party or Parties shall retain the right
at all times to control the defense of such claims and in no event shall the
Sellers settle any such claim without the consent of the respective Indemnified
Party or Parties.

 
 
c.
Notwithstanding anything to the contrary stated herein or otherwise, and to the
extent permissible under any mandatory law or regulation, the Sellers' liability
and indemnification obligations hereunder shall not exceed NIS100,000, being the
amount equal to the initial value of the Shares issued to them as consideration
for the sale of the Acquired IP hereunder, except in the event of fraud or
willful misconduct by the Sellers.

 
 
6.
Confidentiality. The Parties agree to keep the terms of this Agreement
(including its existence) and the nature of their relationship in strict
confidence.

 
 
7.
Non-assignability. The Sellers may not assign, sub-contract or transfer any or
all of their rights or obligations under this Agreement.

 
 
8.
Entire Agreement. This Agreement constitutes the entire understanding between
the Parties pertaining to the subject matter hereof and supersedes all prior
agreements, understanding, negotiations and discussions, whether oral or
written, regarding the subject matter. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by each
Party. No waiver by any Party of any default, misrepresentation or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence

 
 
9.
Law.   This Agreement shall be governed by and construed in accordance with the
laws of state of Israel.

 
 
10.
Expenses. All the expenses incurred by a Party in connection with the
preparation of the agreements or documents required in order to effectuate the
matters hereof shall be borne by such Party.

 
[Signature page to follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Sale and Purchase
Agreement of the date first above written.
 

 
INFINITY AUGMENTED REALITY INC.
            By:       Name:       Title:               
MOTTI KUSHNIR
           
MATAN PROTTER
         

 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
List of Intellectual Property
 
1.
Libraries of code demonstrating the following abilities:



 
1.1.
Detecting textured planes, by using stereoscopic 2D cameras, for the use of
placing AR elements on/relative to them;

 
1.2.
Computing camera navigation (estimation of location and orientation) relative to
the detected plane, for the use of displaying the AR elements while adjusting
for the camera motion.



2.
Technical documentation, including:



 
2.1.
Description of identified algorithm challenges and proposed solutions;

 
2.2.
Proposed system architecture; and

 
2.3.
Chief scientist technology overview

 
3. 
Marketing materials – presentations, movies and business model




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 


 